Citation Nr: 0805185	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of a left ankle fracture, with 
degenerative arthritis and ankylosis.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
left ankle fracture and a TDIU.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

In a May 2004 decision, the Board denied the veteran's 
appealed claims.  However, that decision was then appealed to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
issued a January 2005 order granting a Joint Motion for 
Remand.  Thus, the Board's May 2004 decision was vacated and 
the appeal was returned to the Board for further proceedings.  
In May 2005, the Board remanded the appeal to the RO for 
additional development.  It has now been returned to the 
Board.  

The Board notes that the veteran was originally represented 
by Mr. Richard A. LaPointe, Esq.  However, during the 
pendency of this appeal, Mr. LaPointe notified VA he was 
retiring from the practice of law and was no longer 
representing the veteran.  Subsequently, the veteran has 
appointed an accredited veterans service organization, The 
American Legion, as his representative.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left ankle 
fracture, with degenerative arthritis and ankylosis, resulted 
in fusion of the left ankle joint, with no neurological or 
circulatory impairment.  

2.  The veteran has been awarded service connection for 
residuals of a left ankle fracture, with degenerative 
arthritis and ankylosis, with a 50 percent rating.  

3.  The veteran's service-connected disability is not shown 
to preclude him from securing and following all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 50 percent for residuals of a left ankle fracture, 
with degenerative arthritis and ankylosis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5165, 5270-74 (2007).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).  The regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  In this regard, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Letters by the RO dated in July 2002: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
However, since the Board has concluded that the preponderance 
of the evidence is against the claims, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot, and no further notice is needed.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  

According to Court in Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008), for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was not provided notice which 
complies with Vazquez-Flores prior to the adjudication of the 
claim.  Thus, there was presumed prejudicial error.  However, 
in Sanders, the Federal Circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

In this case, the claimant was provided pertinent information 
in VCAA notices cited above.  He was also provided 
information, including the pertinent diagnostic code 
information in the June 2003 statement of the case, and the 
May 2004 now-vacated Board decision.  The Board finds that 
while there was presumed VCAA notice error, the record 
indicates that the veteran had actual knowledge of what 
evidence was needed to support his claim, and it is 
reasonable to expect that the veteran understands what is 
needed to prevail.


Specifically, the veteran demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant and his representative 
were tailored to the pertinent criteria for an increased 
rating and a TDIU.  They submitted supporting evidence and 
addressed how evidence in this case supported the award of a 
higher rating.  In addition, the veteran could reasonably be 
expected to understand from the notice what was needed as the 
criteria were addressed in the aforementioned VA documents.  

VA has further obtained all relevant evidence.  The 
claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  In December 2007, the veteran, through his 
representative, submitted additional evidence not yet 
reviewed by the RO.  However, this evidence was submitted 
with a waiver of consideration by the RO, the agency of 
original jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) 
(2007).  

The claimant was also afforded a VA examination in August 
2002.  38 C.F.R. § 3.159(c)(4) (2007).  In its May 2005 
remand order, the Board attempted to afford the veteran a 
more current examination; however, the veteran's wife has 
stated that due to his various disabilities, the veteran is 
unable to travel.  She also submitted an April 2007 private 
physician's statement describing the veteran as "medically 
fragile" and suggesting he not be transported at this time.  
Regretfully, therefore, further examination of the veteran is 
not possible.  The records otherwise satisfy 38 C.F.R. 
§ 3.326.  The August 2002 VA examination report is thorough 
and supported by the other evidence of record.  The 
examination in this case is adequate upon which to base a 
decision. 

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I. Increased rating - Left ankle fracture

The veteran seeks a disability rating in excess of 50 percent 
for his residuals of a left ankle fracture, with degenerative 
arthritis and ankylosis.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [05-2424 (U.S. Vet. App. 
November 19, 2007)], the Court held that staged ratings are 
also appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  As such, the Board will consider 
whether staged ratings are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Review of the rating criteria relevant to ankle injuries 
indicates the veteran has already been awarded a disability 
rating in excess of the maximum schedular rating for an ankle 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74 
(2007).  He has also been awarded a rating in excess of that 
provided for a below-the-knee amputation of the lower 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5165 
(2007).  Thus, the only question for the Board to consider is 
whether extraschedular consideration is warranted for the 
veteran's left ankle disability.  See 38 C.F.R. § 3.321 
(2007).  The veteran has in fact already been granted 
extraschedular consideration on a prior occasion, resulting 
in his current 50 percent rating.  

In reviewing the veteran's claim, the Board notes that 
38 C.F.R. § 4.68 prohibits the award of a combined rating for 
disabilities of an extremity which would exceed the rating 
for amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2007).  As noted above, the 
veteran's current 50 percent rating is already in excess of 
the 40 percent rating awarded for below-the-knee amputation 
of the lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5165 (2007).  Therefore, a higher rating for his 
residuals of a left ankle fracture would be prohibited by 
regulation under 38 C.F.R. § 4.68 and as such, the veteran's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Nevertheless, the Board finds it is unsettled within the law 
and relevant case law whether the amputation rule found at 
38 C.F.R. § 4.68 also prohibits the award of an 
extraschedular rating under 38 C.F.R. § 3.321 in excess of 
the rating for amputation at the elective level of the same 
extremity.  Therefore, the Board will also consider the 
veteran's claim for an extraschedular rating for his left 
ankle disability on the merits.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2007).  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  38 C.F.R. 
§ 3.321 explicitly provides that in cases suitable for 
extraschedular rating, the authority to assign such a rating 
rests with the Undersecretary for Benefits or the Director, 
Compensation and Pension Services.  38 C.F.R. § 3.321(b)(1) 
(2007).  However, in Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Thus, the Board's 
obligation is to consider whether referral of the present 
case to the appropriate officials for assignment of an 
extraschedular rating is warranted.  

Upon receipt of the veteran's claim, he was afforded VA 
orthopedic examination in August 2002.  His history of a left 
ankle fracture, with surgical repair, during military service 
in 1958 was noted.  He was initially afforded an open 
reduction of the fracture, with poor results, and an ankle 
fusion had to be performed.  Since service, he had sustained 
fractures to both legs.  On objective evaluation, he walked 
with a "careful gait" and used a cane.  He also used 
special orthopedic shoes bilaterally.  His left ankle was 
"solid", with no range of motion present.  It was not 
tender or swollen, and good circulation and sensation was 
present.  X-rays of the left ankle demonstrated a well-healed 
left ankle fusion.  

Subsequently, no further VA orthopedic examination was 
afforded the veteran and, sometime in the latter part of 
2005, he had below-the-knee amputation of his left lower 
extremity secondary to a diagnosis of diabetic foot ulcer and 
gangrene of the left foot.  Thus, it would be physically 
impossible to conduct additional examination of the veteran's 
left ankle disability.  

Nevertheless, the Board finds the preponderance of the 
evidence to be against referral for extraschedular evaluation 
for the veteran's service-connected residuals of a left ankle 
fracture.  According to the August 2002 VA examination 
report, the veteran's left ankle fusion was "solid" and 
well-healed, and he was able to walk on the ankle joint, 
albeit with a cane.  The ankle joint itself was not tender or 
swollen, and good circulation and sensation was present.  
Nothing within the examination report otherwise suggested the 
veteran's left ankle disability placed him outside the norm 
of veterans similarly situated, such that extraschedular 
evaluation was warranted.  In the absence of such evidence 
within the record, the Board must confirm the RO's denial of 
referral of the claim for extraschedular consideration.  
Additionally, the Board finds that at no time during the 
pendency of this appeal has the veteran's left ankle 
disability been worse than currently rated, such that a 
staged rating would be warranted.  See Hart, supra.  

In conclusion, the Board finds referral of the veteran's 
increased rating claim for an extraschedular rating is not 
warranted, as the veteran has not presented evidence 
establishing his disability is so unique as to warrant such a 
rating.  As a preponderance of the evidence is against the 
award of an extraschedular rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. TDIU

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The law provides that a TDIU may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  The regulations provide that where, as here, a 
veteran has a single service-connected disability, that 
disability must be rated at 60 percent disabling or more 
before a total rating may be assigned.  38 C.F.R. § 4.16(a) 
(2007).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran has been granted service 
connection only for a single disability, his aforementioned 
residuals of a left ankle fracture, for which a 50 percent 
rating has been awarded.  Therefore, the requirements of 
38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board 
must also determine whether referral of the veteran's claim 
to the Director, Compensation and Pension Service, is 
warranted for extraschedular consideration of a TDIU under 
38 C.F.R. § 4.16(b).  

The veteran contends his left ankle disorder has rendered him 
unemployable due to pain and an inability to stand for long 
periods or to walk more than short distances.  According to 
the information provided by the veteran on his July 2002 
application for a TDIU, the veteran was at the time of 
application 65 years of age, had an 8th-grade education, and 
last worked full time in February 1987 as an oil field 
worker.  He stated on his application that he could not stand 
for very long due to pain, and needed to use a cane to 
ambulate.  

As noted above, the veteran was afforded an August 2002 VA 
orthopedic examination in response to his claim.  At that 
time, the veteran was able to walk on his own, albeit with a 
cane.  The examiner also observed that following service, the 
veteran sustained on the job a nonservice-connected fracture 
of the left proximal tibia that was treated conservatively, 
and later, in 1972, a nonservice-connected post-service 
fracture of his right tibia.  Following a physical 
examination and review of X-rays, the examiner offered the 
following medical opinion:

I do not feel that this patient's service-
connected disability of a fused ankle is 
sufficient to keep him from working.  In 
fact, he was able to work at [a] rather 
rigorous occupation after the ankle fusion.  
He has the ability to work when we take the 
left ankle fusion into account.  The fact 
that he has suffered a fracture of the left 
leg and the right leg which have both healed 
fairly well, also when taking with [sic] his 
service-connected ankle fusion, does not 
itself interfere with his ability to perform 
some type of work.  There are many jobs that 
would not require prolonged standing and 
walking.  Prolonged standing and walking 
would be difficult of course for him because 
of his combination of service-connected and 
non-service-connected injuries.  

Review of the record also indicates the veteran sustained a 
second fracture of his left ankle in February 1987, when he 
slipped and fell on the job.  X-rays confirmed a fracture of 
the medial malleolar region.  The veteran's ankle was cast, 
and he was placed on crutches for several weeks.  However, he 
continued to experience pain and tenderness of the left ankle 
joint, especially with use.  Traumatic arthritis of the left 
ankle joint was evident on X-ray.  In January 1988, the 
veteran underwent fusion of the left ankle with bone graft.  

In support of his claim, the veteran has also submitted the 
October 1994 statement of M.E.B., M.D., a private orthopedic 
surgeon who treated the veteran for his disabilities of the 
lower extremities.  In his statement, Dr. B. indicated the 
veteran was "obviously" and "totally" disabled as an oil 
field worker secondary to his foot and ankle.  

Based on the above, the Board concludes that while the 
veteran clearly suffers from industrial impairment as a 
result of his service-connected left ankle disorder, as 
evidenced by his 50 percent disability evaluation, the 
evidence does not show that this sole service-connected 
disorder, standing alone, precludes gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations," 
38 C.F.R. § 4.1 (2007), and that the any additional impact on 
the veteran's employability was taken into account by the 
assignment of the extraschedular rating in 2001.  

While the veteran points to the October 1994 statement from 
an orthopedic surgeon confirming that he is totally disabled 
due to his foot and his ankle, the Board finds this opinion 
inadequate.  Notably, it fails to distinguish in any way the 
disability resulting from the veteran's initial in-service 
left ankle fracture, and his subsequent fractures of the left 
ankle and tibia on the job, disabilities which are 
nonservice-connected.  Furthermore, while the veteran was 
found unable to perform oil field work, the doctor did not 
demonstrate how the veteran was unable to perform more 
sedentary-type work.  

Also of record subsequent to the October 1994 statement from 
Dr. M.E.B. is an August 1996 disability evaluation performed 
by J.R.H., M.D., a private orthopedic surgeon.  This 
examination was performed pursuant to the veteran's Social 
Security Disability claim.  On physical examination of the 
veteran, Dr. H. confirmed the veteran's prior history of 
multiple left ankle fractures.  Dr. H. observed that while 
the veteran's left ankle was fixed, the veteran was able to 
walk on it without the use of a cane or crutch, requiring 
only an ankle brace and orthopedic shoe.  Based on his full 
examination of the veteran,  Dr. H. concluded that "seated 
work should be possible" for the veteran.  The veteran had 
both full use of his hands and arms in the seated position, 
and the ability to walk short distances on a frequent basis.  
Such light-duty jobs as "parking lot attendant and bench 
assembly person" remained open to the veteran, although 
heavy manual labor was not "realistic" in the doctor's 
opinion.  At no point did Dr. H. conclude the veteran was 
totally disabled from all forms of gainful employment due to 
either his service-connected disabilities, or his nonservice-
connected disabilities.  These findings were later confirmed 
by a VA examiner in August 2002.  

The Board also notes the veteran has been awarded Social 
Security Disability benefits based primarily on his 
disabilities of the left ankle.  The Social Security 
Administration (SSA) found that the veteran had not engaged 
in substantially gainful employment since February 19, 1987, 
the date he sustained his left ankle fracture on the job.  
However, although SSA determinations regarding disability may 
be relevant in VA disability determinations, they are not 
binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. 
Mar. 16, 1998) (unpublished decision).  The SSA determination 
also relied on both the veteran's in-service and post-service 
injuries to his left ankle in making a determination of 
disability.  Finally, the Board notes the veteran was found 
to be disabled only after his second, on the job, ankle 
fracture, and that he in fact worked for many years prior to 
that injury.  

In conclusion, the Board finds the veteran has presented no 
evidence establishing that his single service-connected 
disability, a left ankle fracture with residuals, results in 
an inability to obtain and maintain gainful employment, in 
and of itself.  Thus, his claim for a TDIU must be denied.  
As a preponderance of the evidence is against the award of a 
total rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for the veteran's residuals of a left ankle fracture, with 
degenerative arthritis and ankylosis, is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


